Case 3:19-ap-03033-SHB        Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52     Desc
                              Main Document    Page 1 of 13


             IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      EASTERN DISTRICT OF TENNESSEE

In re
                                                     Case No. 3:17-bk-30140-SHB
MICHAEL GENE NIKIRK                                  Chapter 7
dba INDEPENDANT TRANSPORT GROUP
dba ITG EQUIPMENT SALES REPAIR
KIMBERLY S. NIKIRK
dba INDEPENDANT TRANSPORT GROUP
dba ITG EQUIPMENT SALES REPAIR

                    Debtors

        KAPITUS SERVICING, INC., formerly
        COLONIAL FUNDING NETWORK, INC., as
        servicing provider for CORE BUSINESS FINANCE

                          Plaintiff

              v.                                     Adv. Proc. No. 3:19-ap-3033-SHB

        MICHAEL GENE NIKIRK and
        KIMBERLY S. NIKIRK

                          Defendants

                                  MEMORANDUM

APPEARANCES:        BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
                     Justin Sveadas, Esq.
                     Erno Lindner, Esq.
                     633 Chestnut Street
                     Suite 1900
                     Chattanooga, Tennessee 37450
                     Attorneys for Plaintiff

                    FRESH START LAW FIRM, PC
                     Kimberly Cambron, Esq.
                     103 Suburban Road
                     Suite 201
                     Knoxville, Tennessee 37923
                     Attorneys for Defendants

SUZANNE H. BAUKNIGHT
UNITED STATES BANKRUPTCY JUDGE
Case 3:19-ap-03033-SHB              Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                           Desc
                                    Main Document    Page 2 of 13


        Plaintiffs commenced this adversary proceeding by filing the Complaint to Determine

Nondischargeability of Debt Owed to Core Business Finance (“Complaint”) on July 1, 2019

[Doc. 1], seeking a nondischargeable judgment against Defendants in the amount of at least

$234,613.22 pursuant to 11 U.S.C. § 523(a)(2)(A), (a)(4), and/or (a)(6). Defendants timely filed

their Answer to Adversary Complaint (“Answer”) on July 24, 2019 [Doc. 9], denying Plaintiff’s

allegations of fraud and its entitlement to a nondischargeable judgment.

        Before the Court is Plaintiff’s Motion for Summary Judgment (“Motion for Summary

Judgment”) filed on January 15, 2020 [Doc. 29], which is supported by a Statement of

Undisputed Material Facts as required by E.D. Tenn. LBR 7056-1(a), a brief as required by E.D.

Tenn. LBR 7007-1(a), and the Affidavits of David Wolfson, Vice President of Risk Management

and Asset Recovery for Plaintiff, and Erno Lindner, Plaintiff’s counsel. [Docs. 30, 31, 32, 33.]1

Plaintiff also relies on the Requests for Admissions deemed admitted through the Order Granting

Plaintiff’s Requests for Admissions Admitted [Docs. 20-1, 21.] 2 Defendants filed their response

opposing the Motion for Summary Judgment; however, the response was late-filed, 3 did not

include a response to Plaintiffs’ Statement of Undisputed Material Facts [Doc. 32], and included

no evidence to support Defendants’ opposition. The Court has considered any documents of

record in Defendant’s underlying bankruptcy case that have been referenced by either party in




1
 Plaintiff filed a Reply to Defendants’ responsive brief [Doc. 45]; however, the reply is not authorized by the Local
Rules, and Plaintiff did not seek leave of Court so that the reply has not been considered by the Court.

2
 In the Memorandum on Motion to Withdraw or Amend Request for Admissions Deemed Admitted Pursuant to Rule
36(b) and the corresponding Order [Docs. 39, 40], the Court rejected Defendants’ request to withdraw the admissions
deemed admitted.

3
  In its Order entered February 13, 2020 [Doc. 40], denying Defendants’ request to withdraw the admissions deemed
admitted, the Court directed Defendants to file a response to the Motion for Summary Judgment by February 24, 2020.
Defendants’ response was filed one day late, without leave of Court, on February 25, 2020. [Doc. 43.]
Case 3:19-ap-03033-SHB                 Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                           Desc
                                       Main Document    Page 3 of 13


either statement of undisputed material facts. See Fed. R. Evid. 201. 4

                                           I. UNDISPUTED FACTS5

           On May 11, 2015, and July 9, 2015, Plaintiff purchased $222,200.00 of the future

accounts, monetary payments, and other general receivables payable to Independent Transport

Group, LLC, dba Independent Transport Group (“ITG”), 6 pursuant to two Revenue Based

Factoring Agreements for the Purchase and Sale of Future Receivables (collectively,

“Agreements”) executed by Defendants, who were 100% owners and guarantors of ITG and also

executed personal guaranties of ITG’s performance and obligations under the Agreements.

[Docs. 1, 9 at ¶¶ 7, 10-11; Doc. 1-1; Doc. 32 at ¶¶ 1-3.] In exchange for financing, Plaintiff

would collect 15% of the daily batch amount of ITG’s receivables by ACH debits from an

authorized account. [Docs. 1, 9 at ¶ 29.] Additionally, through the Agreements, Defendants

represented that the bank and financial statements provided to Plaintiff accurately represented

their financial condition; there were no material financial or other changes in the condition,

ownership, or operations of ITG, of which Defendants had good, complete, and marketable title

to all receivables free and clear of liens and liabilities; neither Defendants nor ITG were

insolvent and/or anticipated filing for bankruptcy; Defendants would utilize a bank account that

was acceptable to Plaintiff, which would be irrevocably authorized to ACH debit remittances

daily; Defendants would not enter into any agreement or commitment for additional financing

without Plaintiff’s consent; and Defendants would use the funding proceeds received from

Plaintiff for only non-consumer purposes. [Doc. 1-1 (Merchant Agreement Terms and



4
    All references to the record in Defendants’ underlying bankruptcy case shall be [Nikirk Doc. __].

5
 Because Defendants did not file a response to the Statement of Undisputed Material Facts [Doc. 32], pursuant to
E.D. Tenn. LBR 7056-1(b), “the material facts set forth in the movant’s statement [are] deemed admitted.”
6
    Defendants’ identified “Independant Transport Group” as a dba in their bankruptcy petition. [Nikerk Doc. 1 at p. 2.]
Case 3:19-ap-03033-SHB         Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                   Desc
                               Main Document    Page 4 of 13


Conditions at ¶ II); Doc. 32 at ¶ 8.] The Agreements expressly included the following

representations:

       To the extent set forth herein, each of the parties is obligated upon his, her or its
       execution of the Agreement to all terms of the Agreement, including the Additional
       Terms set forth below. Each of the above-signed Merchant and Owner(s)
       represents that he or she is authorized to sign this Agreement for Merchant, legally
       binding said Merchant to repay this obligation and that the information provided
       herein and in all of FUNDER documents, forms and recorded interviews is true,
       accurate and complete in all respects. If any such information is false or
       misleading, Merchant shall be deemed in material breach of all agreements between
       Merchant and FUNDER and FUNDER shall be entitled to all remedies available
       under law. Merchant and each of the above-signed Owners authorizes FUNDER,
       its agents and representatives and any credit reporting agency engaged by
       FUNDER, to (i) investigate any references given or any other statements or data
       obtained from or about Merchant or any of its Owners for the purpose of this
       Agreement, and (ii) obtain credit report at any time now or for so long as Merchant
       and/or Owner(s) continue to have any obligation owed to FUNDER.

       ANY MISREPRESENTATION MADE BY MERCHANT OR OWNER IN
       CONNECT WITH THIS AGREEMENT MAY CONSTITUTE A SEPARATE
       CAUSE OF ACTION FOR FRAUD OR INTENTIONAL FRAUDULENT
       INDUCMENT TO OBTAIN FINANCING.

[Doc. 1-1 at pp. 2, 7.] Each of the Agreements also expressly state that, in event of default,

Plaintiff is entitled to recover “all reasonable costs associated with (a) a breach by Merchant of

the Covenants in this Agreement and the enforcement thereof, and (b) the enforcement of

FUNDER’s remedies set forth in Section 4.2 above, including but not limited to court costs and

attorneys’ fees.” [Doc. 1-1 at pp. 3, 8 (Merchant Agreement Terms and Conditions at ¶ III.3.3).]

       During negotiations, Defendants provided Plaintiff with an annual income statement and

monthly bank account statements representing that ITG had annual gross revenues over

$1,000,000.00 and monthly credit card receivables of $110,000.00-$125,000.00, which would

sufficiently cover the obligations incurred under the Agreements. [Doc. 30 at ¶¶ 8-9; Doc. 32 at

¶¶ 4-5.] Defendants also participated in pre-funding calls with Plaintiff during which Defendants

represented that they did not anticipate closing the business for any reason within the following

year; they were unaware of any reason that either they or ITG would need to file for bankruptcy;
Case 3:19-ap-03033-SHB              Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                          Desc
                                    Main Document    Page 5 of 13


and they were current with payments for their taxes, loans, and outstanding balances with

merchants. [Doc. 30 at ¶¶ 8-9; Doc. 32 at ¶¶ 4, 6.] During the parties’ negotiations, calls, and

execution of the Agreements, Defendants acknowledged that any untruthful representations

could give rise to a fraud claim. [Doc. 32 at ¶¶ 4, 9.]

        Plaintiff advanced funds to Defendants under the terms of the Agreements based on its

reliance on Defendants’ representations and financial documentation. [Doc. 32 at ¶¶ 11-12.]

Within weeks of execution of the Agreements, by July 27, 2015, Defendants had defaulted under

the terms of the Agreements by terminating the daily ACH transfers to Plaintiff, not depositing

receivables to the designated bank account, and transferring ITG’s funds into bank accounts that

Plaintiff could not access, and ITG was administratively dissolved by the State of Tennessee one

year later, on August 6, 2016. [Docs. 1, 9 at ¶ 17; Doc. 30 at ¶¶ 14-16; Doc. 32 at ¶¶ 19-20.]

        Defendants filed a Voluntary Petition commencing a Chapter 11 bankruptcy case 7 on

January 18, 2017, at which time they owed Plaintiff an obligation of approximately $234,613.22,

consisting of $191,270.00 in principal, $15,000.00 for contractual default fees, ACH fees of

$685.00, and $27,658.22 in interest. [Docs. 1, 9 at ¶ 5; Doc. 30 at ¶ 17; Doc. 32 at ¶ 21.]

Defendants scheduled a $206,955.00 obligation to Plaintiff in their Schedule E/F filed on

February 4, 2017 [Nikirk Doc. 29 at p. 3.], and Plaintiff filed a proof of claim on February 21,

2017, which was amended on January 18, 2019, in the amount of $234,613.22 [Nikirk Claim 7-

2.]




7
 On February 21, 2018, the Court entered an Order Confirming Chapter 11 Plan of Reorganization [Nikirk Doc. 166].
Because Defendants failed to perform under the confirmed plan and comply with requirements of the Bankruptcy
Code, the United States Trustee filed a Motion to Dismiss or Convert to Chapter 7 on September 5, 2018 [Nikirk Doc.
170], which was resolved by an Agreed Order entered October 4, 2018 [Nikirk Doc. 174]. The Agreed Order directed
Defendants to seek conversion to Chapter 13. On November 9, 2018, after notice and a hearing, the Court entered the
Order Converting Chapter 11 Case to Chapter 13 Upon Debtors’ Request Post Confirmation [Nikirk Doc. 184].
Defendants did not confirm a Chapter 13 plan, and they converted the case to Chapter 7 on March 26, 2019 [Nikirk
Docs. 218, 221].
Case 3:19-ap-03033-SHB            Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                       Desc
                                  Main Document    Page 6 of 13


        Plaintiff timely filed this adversary proceeding seeking a nondischargeable judgment

against Defendants for their default under the Agreements and attempted to engage in discovery

by serving Defendants with Plaintiff’s First Set of Interrogatories, Requests for Production of

Documents and Requests for Admissions on September 4, 2019. [Doc. 20-1.] On October 31,

2019, Plaintiff filed its Motion to Deem Plaintiff’s Request for Admissions Admitted and

Memorandum in Support, which was granted on November 26, 2019, by the Order Granting

Plaintiff’s Requests for Admissions Admitted (“Order Deeming Admissions Admitted”). [Doc.

21.] The Order Deeming Admissions Admitted expressly provided, “For the purposes of the

pending adversary proceeding, the matters set forth in Plaintiff’s First Requests for Admissions

are deemed by the Court to be ADMITTED, pursuant to Federal Rule of Civil Procedure 36 and

Federal Rule of Bankruptcy Procedure 7036.” [Doc. 21]. 8 The Requests for Admission that were

deemed admitted are as follows:

        No. 1: Admit that on the date of the Pre-Funding Calls [sic], you misrepresented
        not anticipating ITG ceasing to do business within the next twelve months.

        No. 2: Admit that on the date of the Pre-Funding Call, ITG and/or the Defendants
        were not current on all of their tax obligations.

        No. 3: Admit that on the date of the Pre-Funding Calls [sic], ITG and/or the
        Defendants were in arrears on any debt.

        No. 4: Admit that on the date of the Pre-Funding Calls [sic], ITG and/or the
        Defendants were planning a bankruptcy filing.

        No. 5: Admit that on the Pre-Funding Calls, you made inaccurate statements.

        No. 6: Admit that you failed to comply with ITG’s and/or Defendants’
        representations and warranties to Plaintiff in the Agreements.

        No. 7: Admit that you made inaccurate statements in order to obtain financing from
        Plaintiff.


8
  The Motion to Deem Admissions Admitted included required notice of the 21-day response time under E.D. Tenn.
LBR 7007-1(c). After Defendants failed to respond to the Motion to Deem Admissions Admitted, the Court entered
the Order Deeming Admissions Admitted. [Doc. 21.]
Case 3:19-ap-03033-SHB               Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                            Desc
                                     Main Document    Page 7 of 13


         No. 8: Admit that you made misrepresented [sic] your or ITG’s financial condition
         to obtain financing from Plaintiff.

         No. 9: Admit that you used funding provided by Plaintiff for your personal use.

         No. 10: Admit that you terminated the daily ACH to Plaintiff provided for in the
         Agreements.

         No. 11: Admit that you entered [sic] the Agreements with the intent to obtain funds
         from Plaintiff that you never intended to repay.

         No. 12: Admit that, at the time the Agreements were being negotiated, you
         misrepresented that ITG and or [sic] you were current on all taxes.

         No. 13: Admit that at the time the Agreements were being negotiated, you were
         aware that ITG was insolvent.

         No. 14: Admit that at the time the Agreements were being negotiated, you were
         aware that ITG’s receivables were already encumbered.

         No. 15: Admit that ITG is an insider of yours, and that you misrepresented its
         financial condition in order to obtain funds.

         No. 16: Admit that you transferred the funds and/or receivables of ITG into
         accounts not accessible by Plaintiff.

         No. 17: Admit that you did not use the funds under the Agreements for business
         purposes.

         No. 18: Admit that you obtained funds based on false and fraudulent statements
         and acts.

[Doc. 20-1 at pp. 16-17.]

         Plaintiff now seeks summary judgment, arguing that it is entitled to judgment against

Defendants for unpaid obligations under the Agreements, including attorneys’ fees, and a

determination that the judgment is nondischargeable. 9




9
  As of January 15, 2020, Plaintiff had incurred attorneys’ fees and expenses of $30,237.67 to enforce its rights under
the Agreements, including but not limited to the filing of this adversary proceeding. [Doc. 31 at ¶¶ 2-3.]
Case 3:19-ap-03033-SHB           Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                    Desc
                                 Main Document    Page 8 of 13


                                           II. ANALYSIS

                         A. Rule 56 – Standard for Summary Judgment

        Federal Rule of Civil Procedure 56, which is applicable to adversary proceedings by

virtue of Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that “[t]he court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law[,]” utilizing the procedures defined in

subsections (c)(1) through (c)(4). When deciding a summary judgment motion, the Court does

not weigh the evidence to determine the truth of the matter asserted but simply determines whether

a genuine issue for trial exists, and “[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        Plaintiff, as movant, bears the burden of proving that the record presented to the Court

establishes the lack of a genuine dispute of material fact such that he is entitled to judgment as a

matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Owens Corning v. Nat’l

Union Fire Ins. Co., 257 F.3d 484, 491 (6th Cir. 2001). “A genuine dispute of material fact exists

when ‘there is sufficient evidence favoring the nonmoving party for a [fact-finder] to return a

verdict for that party.’” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014) (quoting

Anderson, 477 U.S. at 249). “[The] party seeking summary judgment always bears the initial

responsibility of informing the [trial] court of the basis for its motion[,]” Celotex Corp., 477 U.S.

at 323, and “[a]s the party moving for summary judgment, [Plaintiff] bear[s] the burden of

showing the absence of a genuine issue of material fact as to at least one essential element of

[Defendants’] claim[s].” Laster, 746 F.3d at 726.

        Once the initial burden of proof is met, the burden shifts to the nonmoving party to prove

that there are genuine disputes of material fact for trial, but reliance solely on allegations or
Case 3:19-ap-03033-SHB          Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                  Desc
                                Main Document    Page 9 of 13


denials contained in the pleadings is insufficient because a “mere scintilla of evidence in support

of the nonmoving party will not be sufficient.” Nye v. CSX Transp., Inc., 437 F.3d 556, 563 (6th

Cir. 2006); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“A party asserting that a fact cannot be or is genuinely disputed must support the assertion by . . .

citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory answers, or other materials[.]” Fed.

R. Civ. P. 56(c)(1)(A). The Court views the facts and all resulting inferences in a light most

favorable to Defendants to decide whether “the evidence presents a sufficient disagreement to

require submission to a [fact-finder] or whether it is so one-sided that one party must prevail as a

matter of law.” Anderson, 477 U.S. at 243. Summary judgment is appropriate only if the fact-

finder could not find for the non-moving party based on the “the record taken as a whole.”

Matsushita, 475 U.S. at 587.

                      B. Entitlement to a Judgment Against Defendants

       As an initial matter, before it can determine dischargeability of a debt, the Court must

determine whether there is a debt. The answer to this question can easily be answered in the

affirmative. There is no dispute that Defendants entered into the Agreements with Plaintiff and

remain obligated to Plaintiff. In fact, Defendants acknowledged the debt in their bankruptcy

schedules and admitted in their Answer that they owe Plaintiff under the Agreements. They also

did not challenge the affidavit testimony provided by Mr. Wolfson that as of January 18, 2017,

Defendants’ obligation to Plaintiff was $234,613.22 (principal of $191,270.00, contractual

default fees of $15,000.00, ACH fees of $685.00, and interest of $27,658.22), the same amount

reflected in the amended proof of claim filed by Plaintiff in Defendants’ bankruptcy case. [Doc.

30 at ¶ 17.] It is likewise undisputed that the Agreements provide for payment of any attorneys’
Case 3:19-ap-03033-SHB             Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                         Desc
                                   Main Document    Page 10 of 13


fees or expenses incurred by Plaintiff to enforce the Agreemnets, which as of January 15, 2020,

totaled $30,237.67. [Doc. 31 at ¶¶ 2-3.] Accordingly, the Court finds that Plaintiff is entitled to a

judgment against Defendants in at least the amount of $264,850.89.10

                            C. Nondischargeability Under § 523(a)(2)(A)

        Having found that Plaintiff is entitled to a judgment against Defendants, the Court must

next determine whether the judgment is nondischargeable. An individual is not discharged from

any debt “for money, property, services, or an extension, renewal, or refinancing of credit, to the

extent obtained, by . . . false pretenses, a false representation, or actual fraud, other than a

statement respecting the debtor's or an insider's financial condition.” 11 U.S.C. § 523(a)(2)(A).

“‘[A]ctual fraud’ in § 523(a)(2)(A) encompasses forms of fraud, like fraudulent conveyance

schemes, that can be effected without a false representation.” Husky Int’l. Elecs., Inc. v. Ritz, 136

S. Ct. 1581, 1586 (2016). To meet its burden of proof required under § 523(a)(2)(A), Plaintiff

must prove that Defendants obtained money or property from or belonging to Plaintiff through

false pretenses and/or material misrepresentations that Defendants knew were false or that they

made with gross recklessness or through actual fraud; that Defendants intended to deceive

Plaintiff when they made any such statements; that Plaintiff justifiably relied on such statements;

and that its reliance was the proximate cause of the losses Plaintiff incurred. See, e.g., Lansden v.

Jones (In re Jones), 585 B.R. 465, 502 (Bankr. E.D. Tenn. 2018).

        Although “a material misrepresentation can be defined as ‘substantial inaccuracies of the

type which would generally affect a lender's or guarantor's decision’ . . . , ‘[a] misrepresentation

is not material if the creditor knows it is false or “possesses information sufficient to call the

representation into question.”’” Haney v. Copeland (In re Copeland), 291 B.R. 740, 761 (Bankr.



10
  The Court will permit Plaintiff’s counsel to submit another fee affidavit following entry of the order granting
summary judgment in Plaintiff’s favor for the additional fees incurred since January 15, 2020.
Case 3:19-ap-03033-SHB         Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                 Desc
                               Main Document    Page 11 of 13


E.D. Tenn. 2003) (quoting Candland v. Ins. Co. of N. Am. (In re Candland), 90 F.3d 1466, 1470

(9th Cir. 1996); In re Sheridan, 57 F.3d 627, 635 (7th Cir. 1995) (quoting Mayer v. Spanel Int’l

Ltd. (In re Mayer), 51 F.3d 670, 676 (7th Cir. 1995))). Additionally, intent to deceive includes

consideration of “whether the totality of the circumstances ‘presents a picture of deceptive

conduct by the debtor which indicates an intent to deceive the creditor.’” Graham v. Graham (In

re Graham), 600 B.R. 90, 95 (Bankr. D. Kan. 2019) (quotation omitted). Also “‘a direct link

[must exist] between the alleged fraud and the creation of the debt.’” Copeland, 291 B.R. at 767

(quoting McCrory v. Spigel (In re Spigel), 260 F.3d 27, 32 n.7 (1st Cir. 2001)).

       The undisputed record reflects that the elements required to find a determination of

nondischargeability under § 523(a)(2)(A) are satisfied. First, Defendants received funds from

Plaintiff pursuant to the Agreements; the terms of the Agreements expressly included

representations concerning the accuracy of the information and financial documentation provided

to Plaintiff by Defendants; the Agreements also specified that any misrepresentation concerning

the information provided would constitute fraud or fraudulent inducement; and Defendants

intended to deceive Plaintiff when they made the false representations for the purpose of

obtaining funds from Plaintiff. [Doc. 1-1.] Not only did Defendants fail to dispute any of the

facts as recited by Plaintiff in its Statement of Undisputed Material Facts, Defendants are bound

by the following admissions concerning their false representations to Plaintiff in order to obtain

funding:

       1. They misrepresented that they did not anticipate ITG would cease doing business
       within twelve months.

       2. They and/or ITG were not current on all of their tax obligations.

       3. They and/or ITG were in arrears on debts when at the time Defendants engaged
       in the pre-funding calls with Plaintiff.

       4. They and/or ITG were planning to file for bankruptcy at the time Defendants
       engaged in the pre-funding calls with Plaintiff.
Case 3:19-ap-03033-SHB        Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                  Desc
                              Main Document    Page 12 of 13



       5. They made inaccurate statements during the pre-funding calls with Plaintiff.

       6. They did not comply with the representations and warranties made to Plaintiff
       within the terms of the Agreements.

       7. They made inaccurate statements in order to obtain financing from Plaintiff.

       8. They misrepresented their and/or ITG’s financial condition to obtain financing
       from Plaintiff.

       ....

       11. They entered into the Agreements with the intent to obtain funds from Plaintiff
       that they never intended to repay.

       12. They misrepresented, while negotiating the Agreements, that they and/or ITG
       were current on all taxes.

       13. They knew, while negotiating the Agreements, that ITG was insolvent.

       14. They knew, while negotiating the Agreements, that ITG’s receivables were
       already encumbered.

       15. They misrepresented the financial condition of ITG, an insider, in order to
       obtain funds.

       ....

       18. They obtained funds from Plaintiff based on false and fraudulent statements
       and acts.

[Doc. 20-1 at pp. 16-17.]

       Likewise, Defendants did not dispute or rebut the following evidence that Plaintiff relied

on Defendants’ representations when it provided Defendants with the funds:

       10. Under Plaintiff’s guidelines at the time, Plaintiff would not have approved and
       funded the Agreements if the Plaintiff had been aware that any of the
       Representations and Warranties were untrue.

       11. Plaintiff justifiably and reasonably relied upon the Representations and
       Warranties in connection with its underwriting process. As a lender, this is the type
       of information Plaintiff typically relies upon to review and approve similar
       applications.
Case 3:19-ap-03033-SHB              Doc 46 Filed 04/03/20 Entered 04/03/20 15:03:52                           Desc
                                    Main Document    Page 13 of 13


        12. Plaintiff would not have approved the Agreements if it had known that the
        Debtors had no intention or ability to repay them. As a direct result of Plaintiff’s
        reliance upon the Representations and Warranties, Plaintiff sustained significant
        losses . . . .

[Doc. 30 at ¶¶ 10-12.] Finally, there is no dispute that Plaintiff has incurred a tangible injury in

the form of the outstanding obligation owed to it by Defendants as well as the attorneys’ fees and

expenses that it has incurred as a result of Defendants’ default under the Agreements for which

the Court has determined Plaintiff is entitled to judgment. [See Doc. 1-1 at pp. 3, 8 (Merchant

Agreement Terms and Conditions at ¶ III.3.3.]

                                             II. CONCLUSION

        Based on the record, Plaintiff has met its burden of proving that there is no genuine

dispute of material fact and that it is entitled to a judgment as a matter of law against Defendants

in the amount of $264,850.89, plus attorneys’ fees incurred since January 15, 2020, and, pursuant

to 11 U.S.C. § 523(a)(2)(A), the judgment is nondischargeable. 11 An Order consistent with this

Memorandum will be entered.


FILED: April 3, 2020

                                                     BY THE COURT

                                                     s/ Suzanne H. Bauknight

                                                     SUZANNE H. BAUKNIGHT
                                                     UNITED STATES BANKRUPTCY JUDGE




11
    Because the undisputed record supports a finding of nondischargeability under subsection (a)(2)(A), it is
unnecessary for the Court to address Plaintiff’s request for a determination of nondischargeability under subsections
(a)(2)(B) and (a)(4).
